EXHIBIT 10.6

FIRST AMENDMENT TO SECURITY AGREEMENT

This FIRST AMENDMENT TO SECURITY AGREEMENT (this “Amendment”), dated as of
November 6, 2007, is made and given by each of the undersigned (collectively,
the “Grantors” and individually, each a “Grantor”), in favor of WB QT, LLC, a
Delaware limited liability company, as agent for the lenders (the “Lenders”)
from time to time party to the Credit Agreement defined below (in such capacity,
the “Secured Party”).

RECITALS

A. Each Grantor executed in favor of the Secured Party, for the benefit of the
Lenders, the Security Agreement dated as of January 31, 2007 (the “Security
Agreement”) pursuant to which each Grantor pledged and granted to the Secured
Party, for the benefit of the Lenders, a security interest in the property
described therein.

B. The Security Agreement relates to certain indebtedness incurred by Quantum
Fuel Systems Technologies Worldwide, Inc., a Delaware corporation (the
“Borrower”) pursuant to that certain Credit Agreement, dated as of January 31,
2007, among the Borrower, the Lenders, and the Secured Party, as amended by a
First Amendment to Credit Agreement dated as of September 13, 2007 and by a
Second Amendment to Credit Agreement dated concurrently herewith (as so amended,
the “Credit Agreement”).

C. Tecstar Automotive Group, Inc. (“Tecstar”) will execute a promissory note in
favor of Whitebox Advisors, L.P. in the original principal amount of $5,000,000
(the “Note”), and the Secured Party and the Grantors desire to amend the
Security Agreement to secure the obligations of Tecstar under the Note.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Defined Terms. Capitalized terms used in this Amendment which are defined in
the Security Agreement shall have the same meanings as defined therein, unless
otherwise defined herein.

2. Amendment of Obligations. The definition of “Obligations” contained in
Section 1(a) of the Security Agreement is hereby amended in its entirety to read
as follows:

“Obligations” shall mean (a) all indebtedness, liabilities and obligations of
each Grantor to the Secured Party or any Lender of every kind, nature or
description under the Credit Agreement, including the Borrower’s obligations on
any promissory note or notes under the Credit Agreement and any note or notes
hereafter issued in



--------------------------------------------------------------------------------

substitution or replacement thereof, and any other Loan Document (as defined in
the Credit Agreement), (b) any and all indebtedness, liabilities and obligations
of any Grantor to the Secured Party or any Lender of every kind, nature and
description under any Guaranty and any other guaranty or guaranties executed and
delivered by such Grantor in favor of the Secured Party, (c) all liabilities of
each Grantor under this Agreement, and (d) solely with respect to Tecstar
Automotive Group, Inc. (“Tecstar”), all indebtedness, liabilities and
obligations of Tecstar to WB QT, LLC of every kind, nature or description
including without limitation under the promissory note executed by Tecstar in
favor of the Secured Party dated as of November 6, 2007 in the original
principal amount of $5,000,000, including Tecstar’s obligations on any
promissory note or notes issued in substitution or replacement thereof, in all
of the foregoing cases whether due or to become due, and whether now existing or
hereafter arising or incurred.

3. Effectiveness. This Amendment shall be effective as of the date first above
written upon the complete execution and delivery (whether by facsimile or
otherwise) thereof.

4. Affirmation of Security Agreement. The Secured Party and each Grantor each
acknowledge and affirm that the Security Agreement, as amended hereby, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Security Agreement, except as amended by this Amendment, shall remain
unmodified and in full force and effect. All references in any document or
instrument to the Security Agreement are hereby amended and shall refer to the
Security Agreement as amended hereby.

5. Successors. This Amendment shall be binding upon each Grantor, the Secured
Party and their respective successors and assigns, and shall inure to the
benefit of each Grantor, the Secured Party and the successors and assigns of the
Secured Party.

6. Counterparts. This Amendment may be executed in several counterparts as
deemed necessary or convenient, each of which, when so executed, shall be deemed
an original, provided that all such counterparts shall be regarded as one and
the same document, and any party to this Amendment may execute any such
agreement by executing a counterpart of such agreement.

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAW PRINCIPLES THEREOF.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

WB QT, LLC, as Agent By:   /s/ Andrew J. Redleaf Name:   Andrew J. Redleaf
Title:   Director - CEO TECSTAR AUTOMOTIVE GROUP, INC. By:   /s/ Kenneth R.
Lombardo Name:   Kenneth R. Lombardo Title:   Secretary QUANTUM FUEL SYSTEMS
TECHNOLOGIES WORLDWIDE, INC. By:   /s/ W. Brian Olson Name:   W. Brian Olson
Title:   CFO

 

S-1

[Signature Page to First Amendment to Security Agreement]



--------------------------------------------------------------------------------

CLASSIC DESIGN CONCEPTS, LLC By:   /s/ Kenneth R. Lombardo Name:   Kenneth R.
Lombardo Title:   Secretary PERFORMANCE CONCEPTS, LLC By:   /s/ Kenneth R.
Lombardo Name:   Kenneth R. Lombardo Title:   Secretary POWERTRAIN INTEGRATION,
LLC By:   /s/ Kenneth R. Lombardo Name:   Kenneth R. Lombardo Title:   Secretary
REGENCY CONVERSIONS, LLC By:   /s/ Kenneth R. Lombardo Name:   Kenneth R.
Lombardo Title:   Secretary

 

S-2

[Signature Page to First Amendment to Security Agreement]



--------------------------------------------------------------------------------

STARCRAFT AUTOMOTIVE GROUP, INC. By:   /s/ Kenneth R. Lombardo Name:   Kenneth
R. Lombardo Title:   Secretary TECSTAR, L.P. By:   /s/ Kenneth R. Lombardo Name:
  Kenneth R. Lombardo Title:   Secretary TECSTAR PARTNERS, LLC By:   /s/ Kenneth
R. Lombardo Name:   Kenneth R. Lombardo Title:   Secretary TROY TOOLING, LLC By:
  /s/ Kenneth R. Lombardo Name:   Kenneth R. Lombardo Title:   Secretary

 

S-3

[Signature Page to First Amendment to Security Agreement]



--------------------------------------------------------------------------------

UNIQUE PERFORMANCE CONCEPTS, LLC By:   /s/ Kenneth R. Lombardo Name:   Kenneth
R. Lombardo Title:   Secretary WHEEL TO WHEEL, LLC By:   /s/ Kenneth R. Lombardo
Name:   Kenneth R. Lombardo Title:   Secretary WHEEL TO WHEEL POWERTRAIN, LLC
By:   /s/ Kenneth R. Lombardo Name:   Kenneth R. Lombardo Title:   Secretary

 

S-4

[Signature Page to First Amendment to Security Agreement]